               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ARIS HINES and                   )
BRANDI THOMASON,                 )
                                 )
               Plaintiffs,       )
                                 )
     v.                          )           1:19CV515
                                 )
TERRY S. JOHNSON, individually   )
and in his official capacity     )
as Sheriff of Alamance County,   )
RANDY JONES, individually and    )
in his official capacity as      )
Deputy Sheriff of Alamance       )
County, ALAMANCE COUNTY,         )
and DOE DEPUTIES 1-10,           )
                                 )
               Defendants.       )

                   MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Plaintiffs Aris Hines and Brandi Thomason bring several

Causes of Action against Defendants Terry S. Johnson, Randy

Jones, Alamance County, and Doe Deputies 1-10, including eight

Causes of Action pursuant to 42 U.S.C. § 1983, and North

Carolina common law Causes of Action for intentional infliction

of emotional distress, malicious prosecution and abuse of

process, slander, and negligent infliction of emotional

distress. (Doc. 1.) Defendants have moved to dismiss Plaintiffs ’

Complaint under Rules 12(b)(2) and 12(b)(6) of the Federal Rules

of Civil Procedure. (Doc. 6). For the reasons set forth below,

the court will deny Defendant’ motion to dismiss Plaintiffs’
Ninth Cause of Action for intentional infliction of emotional

distress but will dismiss the remaining causes of action without

prejudice.

I.   PROCEDURAL AND FACTUAL BACKGROUND

     On a motion to dismiss, a court must “accept as true all of

the factual allegations contained in the complaint . . . .” Ray

v. Roane, 948 F.3d 222, 226 (4th Cir. 2020) ) (citing King v.

Rubenstein, 825 F.3d 206, 212 (4th Cir. 2016)). The facts, taken

in the light most favorable to Plaintiffs, are as follows.

     A.   Parties

     Plaintiffs Aris Hines and Brandi Thomason appear to have

resided in North Carolina during the relevant period, and now

reside in Texas. (Complaint (“Compl.”) (Doc. 1) ¶¶ 6, 34.)

Plaintiff Hines was engaged to Plaintiff Thomason during the

relevant time period. (Id. ¶ 19.) Defendant Terry S. Johnson is

the Sheriff of Alamance County. (Id. ¶ 7.) Defendant Randy Jones

is the Deputy Sheriff of Alamance County. (Id. ¶ 8.) Defendants

Doe Deputies 1-10 have been or were members of the Alamance

County Sheriff’s Office, who are unknown to Plaintiffs. (Id.

¶ 9.) Defendant Alamance County, North Carolina, is a political

subdivision of North Carolina. (Id. ¶ 10.)

     B.   Factual Background

     “On May 6, 2016, an arrest warrant was issued for

Plaintiffs Hines and Thomason for the alleged offenses of Felony

                               –2–
Common Law Obstruction of Justice and Felony Obtaining Property

by False Pretenses.” (Id. ¶ 14.) Plaintiffs were arrested and

held in Alamance County jail. (Id. ¶ 16.)

     Plaintiffs allege Defendants “harassed and threatened

Plaintiffs while they were being held and after their illegal

arrest and seizure.” (Id. ¶ 18.)

     On May 16, 2016, Defendant Johnson, Sheriff for Alamance

County, made several public statements concerning Plaintiffs’

case: “‘This has the smell of a human trafficking organization’

. . . . ‘But the operation, is much bigger than Hines, Thomason,

and the Eastern Alamance student who was recruited’ . . . .

‘We’re looking into all aspects of human trafficking. Workforce,

athletes, sex trafficking, whatever.” (Id. ¶ 22.) The next day,

May 17, 2016, Defendant Johnson allegedly made the following

public statements about Plaintiffs:

     23.   “There is also evidence that Hines and Thomason
           may have committed similar crimes in Oklahoma and
           West Virginia.” “I think, probably, they’re the
           only two in Alamance County, but I think there’s
           a bigger organization out there from Charlotte to
           Oklahoma, West Virginia, overseas, etc.”

     24.   “[B]eyond allegedly scamming countless other
           families, [Aris Hines and Brandi Thomason] could
           be part of a larger human trafficking
           organization involving the recruitment of foreign
           students to the United States to go to
           nonexistent private schools and play
           sports” . . . . “We know they’ve got someone over
           in these foreign countries, which is typical of
           human trafficking, that is handling the situation
           over there, shipping them, Hines receives them,

                                –3–
           then Hines disperses them wherever he can.”
           (alterations in original).)

     25.   He “believed Hines and Thomason presented a
           flight risk.”

(Compl. (Doc. 1) ¶¶ 23-25.)

     During this same public announcement, Defendant Joh nson

also “alleged that the student-athlete incident could be part of

a broader human trafficking scheme.” (Id. ¶ 26.) He alleged “the

couple unsuccessfully tried to enroll three other female

juveniles into the Alamance-Burlington school system,” which

caused Johnson to state, “This causes me, folks, grave concern

for where these young ladies are at.” (Id.) He then stated that

“authorities are searching for three girls who Sheriff Terry

Johnson says were last seen with the [Plaintiff Hines] at the

center of a human trafficking investigation.” (Id. ¶ 27.)

     On May 18, 2016, Johnson stated in a news conference that

“he believe[d] the discovery of kids living in deplorable

conditions at the [Plaintiffs’] home [was] a part of a bigger

organization.” (Id. ¶ 29.)

     The three girls for whom the police were searching were

later found and “Plaintiffs were never charged with human

trafficking.” (Id. ¶ 28.) The charges against Plaintiffs in

Alamance County were dropped around July 6, 2018. ( Id. ¶ 32.)

     Plaintiffs allege that they incurred damage to their

reputations such that they had to move outside of North

                                –4–
Carolina, and as a result of Defendants’ actions, “have suffered

serious and permanent financial, physical, psychological and

emotional injury, for which they received and are continuing to

receive medical, psychological and psychiatric attention.” (Id.

¶¶ 34, 36.)

     C.   Procedural Background

     Plaintiffs filed the Complaint in this court on May 16,

2019. (Compl. (Doc. 1).) Defendants filed a motion to dismiss,

(Defs.’ Mot. to Dismiss Complaint (“Defs.’ Mot.”) (Doc. 6)), and

a supporting brief, (Brief in Supp. of Mot. to Dismiss (“Defs.’

Br.”) (Doc. 7)). Plaintiffs responded, (Pls.’ Mem. in Opp’n to

Defs.’ Mot. to Dismiss (“Pls.’ Resp.”) (Doc. 10)), and

Defendants replied, (Doc. 14)).

     Defendants move to dismiss Plaintiffs’ Complaint pursuant

to Federal Rules of Civil Procedure 12(b)(6) and 12(b)(2).

(Defs.’ Mot. (Doc. 6) at 1.)

     Plaintiffs bring the following Causes of Action.

Plaintiffs’ First Cause of Action alleges all Defendants “are

liable to Plaintiffs for their failure, incompetence and/or

negligence as supervisory and/or managerial officers in

investigating the facts,” in violation of 42 U.S.C. § 1983.

(Compl. (Doc. 1) ¶¶ 40–43.) The Second Cause of Action alleges

negligent supervision in violation of 42 U.S.C. § 1983 against



                                  –5–
Defendants Johnson and Jones.1 (Id. ¶¶ 44–50.) The Third Cause of

Action alleges malicious prosecution in violation of 42 U.S.C.

§ 1983 against all Defendants. (Id. ¶¶ 51–55.) The Fourth Cause

of Action alleges invasion of privacy in violation of 42 U.S.C.

§ 1983 against all Defendants. (Id. ¶¶ 56–57.) The Fifth Cause

of Action alleges Defendants are liable to Plaintiffs for

causing “severe humiliation and embarrassment” in violation of

42 U.S.C. § 1983. (Id. ¶¶ 58–59.) The Sixth Cause of Action

alleges defamation in violation of 42 U.S.C. § 1983 against all

Defendants. (Id. ¶¶ 60–66.) The Seventh Cause of Action

duplicates the First Cause of Action. (Id. ¶¶ 67–68.) The Eighth

Cause of Action alleges Defendants Johnson, Jones, and Alamance

County “improperly and/or negligently trained, supervised,

monitored and/or disciplined Doe Deputies 1-10 and their

subordinate officers” in violation of 42 U.S.C. § 1983.2 (Id.

¶¶ 69–70.) The Ninth Cause of Action alleges intentional



     1 While the final paragraph for this cause of action
technically names Doe Deputies 1-10 and Alamance County as being
liable, the cause of action is for negligent supervision,
(Compl. (Doc. 1) ¶ 50), and Plaintiffs specifically allege in
this cause of action that Defendants Johnson and Jones exercised
supervisory authority over Doe Deputies 1-10, (id. ¶¶ 45, 47).
The court will therefore treat this cause of action as against
Defendants Johnson and Jones alone. The court also notes that
the charging paragraphs of each cause of action are essentially
boilerplate accusations.
     2 This cause of action almost duplicates Plaintiffs’ Second
Cause of Action. (Compare Compl. (Doc. 1) ¶ 50, with id. ¶ 70.)
                               –6–
infliction of emotional distress against all Defendants. ( Id.

¶¶ 71–78.) The Tenth Cause of Action alleges malicious

prosecution against all Defendants. (Id. ¶¶ 79–92.) The Eleventh

Cause of Action alleges defamation against all Defendants. (Id.

¶¶ 93–100.) Finally, the Twelfth Cause of Action alleges

negligent infliction of emotion distress against all Defendants.

(Id. ¶¶ 101–110.)

      Plaintiffs sue Defendants Johnson and Jones in their

official and individual capacities. (Id. at 1.) Plaintiffs sue

Defendants Doe Deputies 1–10 in their individual capacities.

(Id. ¶ 9.) Plaintiffs also sued Defendant Alamance County.

II.   STANDARD OF REVIEW

      A.   Rule 12(b)(2)

      Under Federal Rule of Civil Procedure 12(b)(2), a plaintiff

must ultimately prove by a preponderance of the evidence that

this court’s personal jurisdiction over a defendant is proper.

Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989). A plaintiff

need only “make a prima facie showing of a sufficient

jurisdictional basis in order to survive the jurisdictional

challenge.” Id. (citation omitted).

      B.   Rule 12(b)(6)

      To survive a Rule 12(b)(6) motion, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v.

                                –7–
Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its

face if “the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is

liable” and demonstrates “more than a sheer possibility that a

defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556–57). When ruling on a motion to

dismiss, this court accepts the Complaint’s factual allegations

as true. Iqbal, 556 U.S. at 678. Further, this court liberally

construes “the complaint, including all reasonable inferences

therefrom, . . . in plaintiff’s favor.” Estate of Williams-Moore

v. All. One Receivables Mgmt., Inc., 335 F. Supp. 2d 636, 646

(M.D.N.C. 2004) (citation omitted). This court does not,

however, accept legal conclusions as true, and “[t]hreadbare

recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

III. ANALYSIS

     Defendants challenge Plaintiffs’ Complaint on several

grounds. Defendants first argue that Alamance County should be

dismissed from this action because it is not a proper defendant

because neither deputies nor sheriffs are employees of the

county nor do Plaintiffs make any allegations that the county




                               –8–
was involved in their arrest. (Defs.’ Br. (Doc. 7) at 5.)3 Next,

Defendants argue that Defendants Johnson and Jones are entitled

to qualified immunity for all § 1983 claims to the extent those

claims are brought against them in their individual capacities.

(Id. at 5–6.) Defendants contend Plaintiffs’ failure to name

Defendant Johnson’s surety deprives them of personal

jurisdiction over him for state law negligence claims. ( Id. at

7.) Defendants further contend that sovereign immunity bars all

official capacity claims. (Id.) Defendants also argue that they

should receive “public officers immunity” from Plaintiffs’ state

law negligence claim. (Id. at 8.) Regarding Plaintiffs’

defamation claims, Defendants argue these claims are time

barred. (Id. at 8–9.) Finally, Defendants contend that

Plaintiffs’ state law claims fail under Rule 12(b)(6). (Id. at

4–9.) The court will address these arguments in turn.

     A.   Alamance County is Not a Proper Defendant

     Defendants are correct that Alamance County is not a proper

party to this case. In North Carolina, the Office of Sheriff is

a legal entity, established by the state constitution and state

statutes, separate and distinct from the county because a




     3  All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.

                               –9–
sheriff is elected by the people, not employed by the county.

See N.C. Const. art. VII, § 2; N.C. Gen. Stat. § 162-1; Landry

v. North Carolina, No. 3:10–cv–585–RJC–DCK, 2011 WL 3682788, at

*2 (W.D.N.C. Aug. 23, 2011); Little v. Smith, 114 F. Supp. 2d

437, 446 (W.D.N.C. 2000); Young v. Bailey, 368 N.C. 665, 669,

781 S.E.2d 277, 280 (2016). North Carolina common law

“unequivocally establishes that sheriff’s deputies are employees

of the sheriff, and are not county employees.” McLaughlin v.

Bailey, 240 N.C. App. 159, 164, 771 S.E.2d 570, 575 (2015),

aff’d, 368 N.C. 618, 781 S.E.2d 23 (2016) (citing Styers v.

Forsyth Cty., 212 N.C. 558, 194 S.E. 305 (1937)); see Young, 368

N.C. at 669–70, 781 S.E.2d at 280.

     Here, Plaintiffs are “attempt[ing] to attach responsibility

to Defendant [Alamance] County through actions of the Sheriff ’s

Office and its employees.” Landry, 2011 WL 3682788, at *2.

Because Plaintiffs have not alleged any facts in the Complaint

“that could possibly implicate Defendant [Alamance] Cou nty, and

Plaintiff[s’] objections to this dismissal are without merit,”

all claims against Alamance County will be dismissed. Id.

     B.   § 1983 Claims Against Individual Defendants

     “To state a claim under § 1983, a plaintiff must aver that

a person acting under color of state law deprived him of a

constitutional right or a right conferred by a law of the United



                              –10–
States.” Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599,

615 (4th Cir. 2009).

     Plaintiffs indicate in the case caption that they sue

Defendants Johnson and Jones in their individual and official

capacities (together “Individual Defendants”). (Compl. (Doc. 1)

at 1.) Plaintiffs sue Doe Deputies 1-10 solely in their

individual capacities. (Id. ¶ 9.)

     The court will address the claims made against Indi vidual

Defendants in their individual and official capacities in turn.

          1.   Claims Against Individual Defendants in Their
               Individual Capacities

     Government officials sued in their individual capacities

are “persons” within the meaning of § 1983 and are not

absolutely immune from suit. Hafer v. Melo, 502 U.S. 21, 31

(1991). A government official sued in their individual capacity

under § 1983 may, however, be entitled to qualified immunity.

Id. at 25 (“[O]fficials sued in their personal capacities . . .

may assert personal immunity defenses such as objectively

reasonable reliance on existing law.”).

               a.   Qualified Immunity

     “The doctrine of qualified immunity protects government

officials ‘from liability for civil damages insofar as their

conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have


                              –11–
known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “The protection

of qualified immunity applies regardless of whether the

government official’s error is ‘a mistake of law, a mistake of

fact, or a mistake based on mixed questions of law and fact. ’”

Id. (quoting Groh v. Ramirez, 540 U.S. 551, 567 (2004) (Kennedy,

J., dissenting)). Qualified immunity is “an immunity from suit

rather than a mere defense to liability; and like an absolute

immunity, it is effectively lost if a case is erroneously

permitted to go to trial.” Mitchell v. Forsyth, 472 U.S. 511,

526 (1985) (emphasis omitted). “The burden of proof and

persuasion with respect to a claim of qualified immunity is on

the defendant official.” Wilson v. Kittoe, 337 F.3d 392, 397

(4th Cir. 2003); see also Cloaninger ex rel. Estate of

Cloaninger v. McDevitt, 555 F.3d 324, 332 n.10 (4th Cir. 2009)

(“The burden of pleading qualified immunity lies on the

defendants.”).

     In determining whether qualified immunity applies, courts

must engage in a two-step test “that asks first whether a

constitutional violation occurred and second whether the right

violated was clearly established.” Gregg v. Ham, 678 F.3d 333,

338–39 (4th Cir. 2012) (quoting Henry v. Purnell, 652 F.3d 524,

531 (4th Cir. 2011) (en banc)). “In determining whether a right

is clearly established, courts consider ‘whether it would be

                              –12–
clear to a reasonable officer that his conduct was unlawful in

the situation he confronted.’” Id. at 339 (quoting Henry, 652

F.3d at 534). This test, however, need not proceed in this

sequence; “[t]he judges of the district courts and the courts of

appeals [may] exercise their sound discretion in deciding which

of the two prongs . . . should be addressed first in light of

the circumstances in the particular case at hand.” Pearson, 555

U.S. at 236.

     For each of Plaintiffs’ § 1983 Causes of Action, the court

will determine whether the facts in the Complaint allege a

violation of a constitutional right. Then, if the Complaint does

allege a violation, the court will determine whether that right

was clearly established at the time of the alleged violation.

               b.   First and Seventh Causes of Action: § 1983
                    Claims for Failure to Investigate

     The First and Seventh Causes of Action allege that

Defendants “are liable to Plaintiffs for their failure,

incompetence and/or negligence as supervisory and/or managerial

officers in investigating the facts, resulting in the

deprivations of Plaintiffs’ rights, privileges or immunities




                              –13–
secured by the United States Constitution,” under § 1983.4

(Compl. (Doc. 1) ¶¶ 43, 68.)

     “Police officers may be liable under § 1983 for deliberate

or reckless failures to investigate ‘readily available

exculpatory evidence.’” Humbert v. O’Malley, Civil No. WDQ–11–

0440, 2014 WL 1266673, at *13 (D. Md. Mar. 25, 2014) (quoting

Savage v. Cty. of Stafford, 754 F. Supp. 2d 809, 815-16 (E.D.

Va. 2010) (collecting cases); see also Baker v. McCollan, 443

U.S. 137 at 141–46 (1979) (holding that a plaintiff, arrested

pursuant to a valid warrant and who was incarcerated for eight

days until police discovered he was innocent, could not state a

§ 1983 claim for want of a constitutional deprivation, and

asserting law enforcement is not constitutionally required to

“perform an error-free investigation”).

     Plaintiffs allege “Defendants allowed his officers who

acted under his authority to stop detain and arrest the

Plaintiffs without any prior investigation and or corroboration

of any information that had been received.” (Compl. (Doc. 1)

¶ 41.)

     First, “prior investigation” is not a prerequisite to an

arrest; probable cause for arrest may develop at the time of the


     4 While these two Causes of Action could be construed as
alleging negligent supervision claims, the court will address
this issue in its discussion of the Second and Eighth Causes of
Action and will not do so here.
                               –14–
arrest. See Devenpeck v. Alford, 543 U.S. 146, 152 (2004) (“[A]

warrantless arrest by a law officer is reasonable under the

Fourth Amendment where there is probable cause to believe that a

criminal offense has been or is being committed,” and “[w]hether

probable cause exists depends upon the reasonable conclusion to

be drawn from the facts known to the arresting officer at the

time of the arrest.” (emphasis added)). The allegation described

above alleging no “prior investigation” therefore does not

establish wrongdoing.

     Second, regarding corroboration of any information

received, there are no allegations in the Complaint to suggest

that there was any specific exculpatory evidence available, let

alone allegations that such evidence was “readily available” to

Defendants. See Johnson v. Hammett, Civil Action No. ELH-18-

1059, 2019 WL 7185559, at *14 (D. Md. Dec. 23, 2019); Small v.

Tate, Civil No. 2:18cv315, 2019 WL 446594, at *5–7 (E.D. Va.

Jan. 29, 2019). Plaintiffs therefore fail to plausibly allege a

constitutional violation necessary to state a § 1983 claim.

     To the extent Plaintiffs allege negligent failure to

investigate, either generally or with respect to exculpatory

evidence specifically, their causes of action also fail.

Negligent police failures to investigate do not violate the

Fourteenth Amendment. See Daniels v. Williams, 474 U.S. 327, 336

(1986); Humbert, 2014 WL 1266673, at *13. Thus, if Plaintiffs

                              –15–
are in fact alleging negligent failure to investigate, that

claim must fail.

     Plaintiffs have not shown a “clearly established right” to

either a negligence-free investigation in general or a

negligence-free investigation of exculpatory information in

particular. See Wadkins v. Arnold, 214 F.3d 535, 541 (4th Cir.

2000) (“Reasonable law enforcement officers are not required to

exhaust every potentially exculpatory lead or resolve every

doubt about a suspect’s guilt before probable cause is

established.”). The court will dismiss Plaintiffs’ First and

Seventh Causes of Action against Individual Defendants in their

individual capacities under Rule 12(b)(6) for failure to

plausibly allege violations of a constitutional right.

               c.   Second and Eighth Causes of Action: § 1983
                    Claims for Negligent Supervision, Failure to
                    Train, and Failure to Supervise

     These claims are against Defendants Johnson and Jones in

their individual capacities. Plaintiffs’ Second Cause of Action

alleges Defendants Johnson and Jones “had supervisory authority

and supervised and or hired” Doe Deputies 1-10 and are “are

liable to Plaintiff[s] for their inadequate and/or negligent

supervision and control as supervisory and/or managerial

officers of their subordinates.” (Compl. (Doc. 10) ¶¶ 45, 50.)

Plaintiffs’ Eighth Cause of Action alleges Defendants Johnson

and Jones “improperly and/or negligently trained, supervised,

                              –16–
monitored and/or disciplined Doe Deputies 1-10 and their

subordinate officers.” (Id. ¶ 70.)

                  i.     Negligent Supervision

     “[I]nsofar as plaintiffs’ claims sound in generic

negligence, the Due Process Clause ‘is simply not implicated’ by

acts of official carelessness.” Safar v. Tingle, 859 F.3d 241,

245 (4th Cir. 2017) (quoting Daniels, 474 U.S. at 328). A claim

for negligence is not actionable under § 1983. See Cty. of

Sacramento v. Lewis, 523 U.S. 833, 849 (1998) (“[L]iability for

negligently inflicted harm is categorically beneath the

threshold of constitutional due process.”); Cooley v. Health

Auth. Yates, Case No. 7:19CV00589, 2019 WL 5207905, at *2 (W.D.

Va. Oct. 16, 2019) (“[A]n official’s merely negligent action or

inaction is not sufficient to give rise to a constitutional

claim and, accordingly, is not actionable under § 1983. ”).

Plaintiffs therefore cannot state a § 1983 claim for negligent

supervision.

                 ii.     Failure to Train

     To state a failure-to-train claim under § 1983, a plaintiff

must plead that: “(1) the subordinates actually violated the

plaintiff’s constitutional or statutory rights; (2) the

supervisor failed to properly train the subordinates,

illustrating a ‘deliberate indifference’ to the rights of the

persons with whom the subordinates come into contact; and (3)

                               –17–
this failure to train actually caused the subordinates to

violate the plaintiff’s rights.” Staton v. Doe, Civil Action No.

6:15cv34, 2016 WL 6493418, at *4 (W.D. Va. Oct. 12, 2016); see

also Jones v. Chapman, Civil Action No. ELH–14–2627, 2015 WL

4509871, at *18 (D. Md. July 24, 2015).

     Plaintiffs fail to include any nonconclusory facts that

would plausibly allege that Doe Deputies 1-10 “actually violated

[Plaintiffs’] constitutional or statutory rights”; that

Defendants Johnson and Jones “failed to properly train the

subordinates, illustrating a ‘deliberate indifference’ to the

rights of the persons with whom the subordinates come into

contact,” or that “this failure to train actually caused the

subordinates to violate [Plaintiffs’] rights.” Plaintiffs

instead only allege Defendants Johnson and Jones “improperly

and/or negligently trained, supervised, monitored and/or

disciplined Doe Deputies 1-10 and their subordinate officers.”

(Compl. (Doc. 1) ¶ 70.) This, again, is merely a “[t]hreadbare

recital[] of the elements of a cause of action, supported by

mere conclusory statements, [which] do[es] not suffice.” Iqbal,

556 U.S. at 678.

     Plaintiffs therefore fail to state a plausible claim for

failure to train under § 1983.




                                 –18–
                iii.     Failure to Supervise

    Plaintiffs allege Defendants Johnson and Jones are

personally subject to supervisory liability under § 1983.

(Compl. (Doc. 1) ¶¶ 50, 70.)

    A public official or agent “may not be held liable for the

unconstitutional conduct of their subordinates under a theory of

respondeat superior.” Iqbal, 556 U.S. at 676; see Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978); Love–Lane v.

Martin, 355 F.3d 766, 782 (4th Cir. 2004) (finding no respondeat

superior liability under § 1983). “Because vicarious liability

is inapplicable to . . . § 1983 suits, a plaintiff must plead

that each Government-official defendant, through the official’s

own individual actions, has violated the Constitution.” Iqbal,

556 U.S. at 676.

    To state a failure-to-supervise claim under § 1983, a

plaintiff must show:

    (1) that the supervisor had actual or constructive
    knowledge that his subordinate was engaged in conduct
    that posed “a pervasive and unreasonable risk” of
    constitutional injuries to citizens like the
    plaintiff; (2) that the supervisor’s response to that
    knowledge was so inadequate as to show “deliberate
    indifference to or tacit authorization of the alleged
    offensive practices”; and (3) that there was an
    “affirmative causal link” between the supervisor’s
    inaction and the particular constitutional injury
    suffered by the plaintiff.




                               –19–
Johnson v. City of Fayetteville, 91 F. Supp. 3d 775, 812

(E.D.N.C. 2015) (quoting Shaw v. Stroud, 13 F.3d 791, 799 (4th

Cir. 1994)).

     To establish the first element, knowledge, a plaintiff must

show “(1) the supervisor’s knowledge of (2) conduct engaged in

by a subordinate (3) where the conduct poses a pervasive and

unreasonable risk of constitutional injury to the plaintiff. ”

Shaw, 13 F.3d at 799. In turn, in order to establish a

“pervasive” or “unreasonable” risk of harm, a plaintiff must

proffer “evidence that the conduct is widespread, or at least

has been used on several different occasions and that the

conduct engaged in by the subordinate poses an unreasonable risk

of harm of constitutional injury.” Id.

     As to the second element, “a plaintiff [o]rdinarily . . .

cannot satisfy his burden of proof by pointing to a single

incident or isolated incidents . . . for a supervisor cannot be

expected . . . to guard against the deliberate criminal acts of

his properly trained employees when he has no basis upon which

to anticipate the misconduct.” Randall v. Prince George’s Cty.,

302 F.3d 188, 206 (4th Cir. 2002) (internal quotation marks

omitted). “Deliberate indifference, however, may be satisfied by

showing [a] supervisor’s continued inaction in the face of

documented widespread abuses.” Id. (alteration in original)

(internal quotation marks omitted).

                              –20–
     For the third element, “proof of causation may be direct

. . . where the policy commands the injury of which the

plaintiff complains . . . or may be supplied by the tort

principle that holds a person liable for the natural

consequences of his actions.” Wilkins v. Montgomery, 751 F.3d

214, 226–27 (4th Cir. 2014) (omissions in original) (quoting

Shaw, 13 F.3d at 799).

     Plaintiffs again rely on “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory

statements,” such as allegations that Defendant Johnson “failed

to take appropriate remedial action against himself, deputy

sheriffs, law enforcement officers and corrections officers who

engage in harassing behavior against citizens,” (Compl. (Doc. 1)

¶ 12); that he “encourage[ed] and tolerat[ed] a pattern and

practice of false illegal arrests and seizures, of deprivation

of the rights of citizens without due process of law, of

harassment of citizens, and of slander and defamation of

citizens and their reputations,” (id. ¶ 13); and that Defendants

Johnson and Jones “knew or should have known about Defendants

Doe Deputies 1-10’s incompetence and that the investigations

were untrue and or that there were no independent corroboration

and or investigations to support these allegations and their

veracity,” (id. ¶ 47).



                              –21–
       At no point do Plaintiffs allege any specific facts as to

any prior incidents or conduct that would tend to sho w

Defendants Johnson and Jones were “deliberately indifferent to a

pervasive and unreasonable risk of unconstitutional action ” by

Doe Deputies 1-10. Plaintiffs’ claim for supervisory liability

under § 1983 against Defendants Jones and Johnson in their

individual capacities must fail. See Jones, 2015 WL 4509871, at

*26.

                      iv.    Second and Eighth Causes of Action
                             Conclusion

       Because Plaintiffs failed to state claims for negligent

supervision, failure to train, and failure to supervise, the

court will dismiss Plaintiffs’ Second and Eighth Causes of

Action under Rule 12(b)(6) against Defendants Johnson and Jones

in their individual capacities.

                 d.     Third Cause of Action: § 1983 Claim for and
                        Malicious Prosecution and Abuse of Process

       The Third Cause of Action alleges Individual Defendants

“are liable to Plaintiffs for having maliciously prosecuted them

in deprivation of their rights, privilege or immunities secured

by the United States Constitution, pursuant to 42 U.S.C. Section

1983 and further abused process in a bid to further harass

Plaintiffs and their families.” (Compl. (Doc. 1) ¶ 55.)

       Plaintiffs’ Third Cause of Action also alleges abuse of

process “to further harass Plaintiffs and their families.”

                                  –22–
(Compl. (Id.) The court will consider each of these claims in

turn.

                    i.   Malicious Prosecution

     Plaintiffs do not explicitly ground their malicious

prosecution § 1983 claim in a specific constitutional right. The

court, however, views Plaintiffs’ allegations as a malicious

prosecution claim implicating the Fourth Amendment’s guarantee

against unreasonable search and seizure, because “‘allegations

that an arrest made pursuant to a warrant was not supported by

probable cause, or claims seeking damages for the period after

legal process issued’ — e.g., post-indictment or arraignment —

are considered a § 1983 malicious prosecution claim.” Humbert v.

Mayor & City Council of Balt. City, 866 F.3d 546, 555 (4th Cir.

2017) (quoting Brooks v. City of Winston-Salem, 85 F.3d 178, 182

(4th Cir. 1996)); see Smith v. Munday, 848 F.3d 248, 257 (4th

Cir. 2017) (“[A] claim for malicious prosecution alleges that an

arrest made pursuant to a warrant lacked probable cause. ”).

“Such a claim ‘is properly understood as a Fourth Amendment

claim for unreasonable seizure which incorporates certain

elements of the common law tort.’” Humbert, 866 F.3d at 555

(quoting Evans v. Chalmers, 703 F.3d 636, 647 (4th Cir. 2012)).

“To succeed, a plaintiff must show that ‘the defendant (1)

caused (2) a seizure of the plaintiff pursuant to legal process

unsupported by probable cause, and (3) criminal proceedings

                              –23–
terminated in [the] plaintiff’s favor.’” Id. (quoting Evans, 703

F.3d at 647).

     The Fourth Amendment to the United States Constitution

protects “against unreasonable searches and seizures.” U.S.

Const. amend. IV. “An arrest is a seizure of the person.”

Wilson, 337 F.3d at 398 (quoting Rogers v. Pendleton, 249 F.3d

279, 290 (4th Cir. 2001)). “‘[T]he general rule [is] that Fourth

Amendment seizures are “reasonable” only if based on probable

cause’ to believe that the individual has committed a crime.”

Bailey v. United States, 568 U.S. 186, 192 (2013) (quoting

Dunaway v. New York, 442 U.S. 200, 213 (1979)).

     With respect to § 1983 claims based on arrests without

probable cause, “[w]here . . . an arrest is based on probable

cause, it cannot result in a constitutional violation. And in

the absence of a constitutional violation, qualified immunity

applies and the court need not address whether the

constitutional right in question was clearly established.”

Cranford v. Kluttz, 278 F. Supp. 3d 848, 873 (M.D.N.C. 2017)

(quoting Swick v. Wilde, No. 1:10-cv-303, 2012 WL 3780350, at *9

(M.D.N.C. Aug. 31, 2012)); see also Durham v. Horner, 690 F.3d

183, 190 (4th Cir. 2012) (finding there was probable cause for

the plaintiff’s arrest and thus “he ha[d] not shown the

essential constitutional violation underlying a § 1983 claim ”);

Sowers v. City of Charlotte, No. 3:14-cv-523-RJC-DCK, 2015 WL

                              –24–
8491498, at *4 (W.D.N.C. Dec. 9, 2015) (“Because the officers

had probable cause, Plaintiff’s arrest was valid, and there was

no violation of his constitutional rights. There is accordingly

no basis for a finding of any liability on the part of the

defendant officers under federal or state law.”).

     “Probable cause to justify an arrest means facts and

circumstances within the officer’s knowledge that are sufficient

to warrant a prudent person, or one of reasonable caution, in

believing, in the circumstances shown, that the suspect has

committed . . . an offense.” Cahaly v. Larosa, 796 F.3d 399, 407

(4th Cir. 2015) (quoting Michigan v. DeFillippo, 443 U.S. 31, 37

(1979) (internal quotation marks omitted)). Probable cause

requires an evaluation of the “facts and circumstances within

the officer’s knowledge” and permits the drawing of reasonable

inferences from those facts and circumstances. United States v.

Humphries, 372 F.3d 653, 657–58 (4th Cir. 2004). The fact that

charges were later dismissed, however, is not sufficient on its

own to demonstrate an absence of probable cause. See Durham, 690

F.3d at 187, 190 (holding that the plaintiff could not establish

his arrest was performed without probable cause even after the

prosecutor dismissed the three indictments against him);

Hullender v. City of Kings Mountain, No. 1:01-CV-41-C, 2002 WL

1919560, at *3 (W.D.N.C. Aug. 16, 2002) (“The fact that a state

magistrate found probable cause, but later in the week “unfound”

                              –25–
probable cause, or that the state later dismissed the charge, is

simply not relevant to whether the officer at the time of arr est

actually had probable cause.” (emphasis added)).

     Warrants for arrest must also be supported by probable

cause. U.S. Const. amend. IV. Of course, “obtaining an arrest

warrant does not provide per se evidence” that the warrant was

proper or that the officer was objectively reasonable in

believing it so. Torchinsky v. Siwinski, 942 F.2d 257, 262 (4th

Cir. 1991).

     In cases challenging an arrest made pursuant to a warrant

for lack of probable cause, plaintiffs tend to attack the

warrant process. See, e.g., Miller v. Prince George’s Cty., 475

F.3d 621, 627 (4th Cir. 2007); Bonnell v. Beach, 408 F. Supp. 3d

733, 749 (E.D. Va. 2019); Matusiewicz v. Florence Cty. Sheriff’s

Office, C/A No. 4:16-cv-01595-DCC-KDW, 2019 WL 3416616, at *4

(D.S.C. May 30, 2019); United States v. Lyles, No. TDC-17-0039,

2017 WL 5633093, at *2 (D. Md. Nov. 20, 2017).

     A party challenging the veracity of a warrant
     application must show that the officer(s) deliberately
     or with a “reckless disregard for the truth” made
     material false statements in the warrant application,
     or omitted from that application “material facts with
     the intent to make, or with reckless disregard of
     whether they thereby made, the [application]
     misleading.”

Humbert, 866 F.3d at 556 (quoting Franks v. Delaware, 438 U.S.

154, 171 (1978) and United States v. Colkley, 899 F.2d 297, 300


                              –26–
(4th Cir. 1990)). A plaintiff may demonstrate reckless disregard

by submitting evidence of an “officer acting ‘with a high degree

of awareness of [a statement’s] probable falsity,’ meaning that

‘when viewing all the evidence, the affiant must have

entertained serious doubts as to the truth of his statements or

had obvious reasons to doubt the accuracy of the information he

reported.’” Id. (quoting Miller, 475 F.3d at 627). Nevertheless,

“[r]easonable law enforcement officers are not required to

exhaust every potentially exculpatory lead or resolve every

doubt about a suspect’s guilt before probable cause is

established.” Wadkins, 214 F.3d at 541 (internal quotation marks

omitted).

     “Moreover, a plaintiff must demonstrate that the false

statement or omission is material, ‘that is, necessary to the

[neutral and disinterested magistrate’s] finding of probable

cause.’” Humbert, 866 F.3d at 556 (quoting Miller, 475 F.3d at

628). “To determine materiality, the Court must ‘excise the

offending inaccuracies and insert the facts recklessly omitted,

and then determine whether or not the corrected warrant

affidavit would establish probable cause.’” Id. (quoting Miller,

475 F.3d at 628).

     Plaintiffs acknowledge that they were arrested for felony

common law obstruction of justice and felony obtaining property

by false pretenses pursuant to a warrant, (Compl. (Doc. 1)

                              –27–
¶¶ 14), therefore their probable cause challenge necessarily

attacks the sufficiency of the warrant, see Porterfield v. Lott,

156 F.3d 563, 568–70 (4th Cir. 1998) (“[A]llegations that an

arrest made pursuant to a warrant was not supported by probable

cause . . . are analogous to the common-law tort of malicious

prosecution.” (quoting Brooks, 85 F.3d at 181-82)); McConnell v.

Watauga Cty., No. 5:17-cv-195-MOC-DCK, 2019 WL 2344223, at *4

(W.D.N.C. May 31, 2019), aff’d, 790 F. App’x 543 (4th Cir. 2020)

(“[A]n officer who arrests a suspect pursuant to a warrant does

not violate the Fourth Amendment unless that officer did not

possess probable cause to seek the warrant.”); Lancaster v.

Williams, Civil Action No. 3:09–1989–CMC, 2010 WL 2571873, at

*3–4 (D.S.C. June 21, 2010) (“The viability of [a Fourth

Amendment] claim would turn on the facial validity of the

warrant.”); Medows v. City of Cayce, Civil Action No. 3:07–409–

HFF–BHH, 2008 WL 2537131, at *3 (D.S.C. June 24, 2008) ( “To

prevail on a [§ 1983] claim for malicious prosecution against

the defendants, the plaintiff must demonstrate that the

magistrate judge did not have probable cause to issue the arrest

warrant and that the arresting officer should have known that

such cause was lacking when the warrant was requested.”); Sirak

v. Collins, No. 5:07-CV-7-D, 2007 WL 9718657, at *2 (E.D.N.C.

Oct. 3, 2007) (“Plaintiff does not challenge the validity of the



                              –28–
warrants for his arrest. Thus, he cannot establish that the

officers lacked legal authority to arrest him.”).

     In North Carolina, under N.C. Gen. Stat. § 15A-304(d), “[a]

judicial official may issue a warrant for arrest only when he is

supplied with sufficient information, supported by oath or

affirmation, to make an independent judgment that there is

probable cause to believe that a crime has been committed and

that the person to be arrested committed it.” Further, a law

enforcement officer “[m]ust, with respect to any person arrested

without a warrant and, for purpose of setting bail, with respect

to any person arrested upon a warrant or order for arrest, take

the person arrested before a judicial official without

unnecessary delay.” N.C. Gen. Stat. § 15A-501(2).

     While Plaintiffs do not explicitly attack the warrant for

lacking probable cause, the court construes Plaintiffs’

allegations that they were arrested “without prior

investigation” or corroboration, that they were held in Alamance

County jail for several days without probable cause, and that a

district court judge reduced their bond from $3,000,000 to

$10,000 each “upon hearing the scanty allegations against

Plaintiffs,” as challenging a lack of probable cause in the

warrant. (Compl. (Doc. 1) ¶¶ 16–17, 41.)

     The Complaint contains no allegations specifically

attacking the warrant or arrest process at all. The Complaint is

                              –29–
devoid of any facts tending to show that the officers

“deliberately or with a reckless disregard for the truth made

material false statements in the warrant application, ” or

“omitted from that application material facts with the intent to

make, or with reckless disregard of whether they thereby made,

the [application] misleading.” Humbert, 866 F.3d at 556

(internal quotation marks omitted).

     The Complaint contains only conclusory and vague

allegations regarding the existence of probable cause. For

example, Plaintiffs allege “Defendants knew that the maliciously

obtained documents had no truth to it and had not been

thoroughly investigated, but continued to use the ill -gotten

information to threaten harass and intimidate Plaintiffs.”

(Compl. (Doc. 1) ¶ 54.) There are no facts in the Complaint

tending to show what these documents were or what these

documents contained which would allow the court to draw the

reasonable inference that Defendants lacked probable cause.

Plaintiffs further allege “Defendants maliciously prosecuted the

Plaintiffs without any justification and that it was done with

no legal justification.” (Id. ¶ 52.) This is nothing more than a

legal conclusion, which cannot support a plausible claim for

relief. Iqbal, 556 U.S. at 678.




                               –30–
     Finally, the fact that the charges against Plaintiffs were

dismissed cannot serve as the basis for finding a lack of

probable cause. See Durham, 690 F.3d at 187, 190.

     The court finds that all of these allegations are nothing

more than “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, [which] do not

suffice.” Iqbal, 556 U.S. at 678. The court cannot “ignore a

clear failure in the pleadings to allege any facts which set

forth a claim.” Estate of Williams-Moore, 335 F. Supp. 2d at

646. Plaintiffs fail to include any nonconclusory fact that

there was no probable cause for their arrest. Because these

allegations do not allow the court to “infer more than the mere

possibility of misconduct,” Plaintiffs’ claim for malicious

prosecution under § 1983 will be dismissed.

                    ii.   Abuse of Process

     Plaintiffs’ Third Cause of Action also alleges abuse of

process “to further harass Plaintiffs and their families.”

(Compl. (Doc. 1) ¶ 55.) This includes allegations that

Defendants filed frivolous charges “to demean and ridicule

Plaintiffs,” and used “ill-gotten information to threaten harass

and intimidate Plaintiffs.” (Id. ¶¶ 53–54.)

     “A § 1983 abuse of process claim, like a state claim for

abuse of process, emphasizes the difference between improper

initiation and improper use of process; each requires improper

                               –31–
use as a necessary element.” Ballock v. Costlow, Civil Action

No. 1:17CV52, 2019 WL 7038263, at *5 (N.D. W. Va. Dec. 20, 2019)

(citing Cook v. Sheldon, 41 F.3d 73, 80 (2d Cir. 1994)); see

also Lackawanna Transp. Co. v. Hughes, Civil Action No.

5:16CV19, 2016 WL 6459804, at *7 (N.D. W. Va. Oct. 31, 2016)

(noting that the Supreme Court “has not considered the misuse of

process itself to be redressable,” instead, such a claim would

address the “deprivation of [a protected life, liberty, or

property] interest that would be redressable under the concept

of substantive due process and not the abuse of process

itself”); Cramer v. Crutchfield, 496 F. Supp. 949, 952 (E.D. Va.

1980), aff’d, 648 F.2d 943 (4th Cir. 1981) (finding that the

plaintiff’s abuse of process and malicious prosecution claims

failed because “he was accorded the full measure of the due

process of law to which he was entitled under the Fourteenth

Amendment”). “Although the Fourth Circuit has not explicitly

analyzed the nature of an abuse of process claim under § 1983,

other circuits have held that abuse of process is, in effect, a

denial of procedural due process.” Ballock, 2019 WL 7038263, at

*5.

      As summarized in the malicious prosecution section, in

North Carolina, a judicial official may only issue a warrant for

arrest upon a showing of probable cause, or, if a law

enforcement officer makes an arrest without a warrant, the law

                               –32–
enforcement officer must take the arrested person in front of a

judicial official “without unnecessary delay.” N.C. Gen. Stat.

§§ 15A-304(d), 15A-501(2).

     Here, Plaintiffs fail to include any facts tending to show

an “improper use of process” or that they were deprived of due

process in any way. The Complaint contains no facts concerning

the warrant process, nor any facts concerning whether or when

they were taken in front of a judicial official for a probable

cause hearing. Plaintiffs only allege Defendants used “frivolous

charges . . . to demean and ridicule Plaintiffs through his

statements and press conferences.” (Compl. (Doc. 1) ¶ 53.)

Allegations concerning Defendants’ public statements cannot

support an abuse of process claim because those allegations are

unrelated to the procedural due process Plaintiffs received.

     Plaintiffs thus do not include any “factual content that

allows the court to draw the reasonable inference that the

defendant is liable and demonstrates more than a sheer

possibility that a defendant has acted unlawfully.” Iqbal, 556

U.S. at 678 (internal quotation marks omitted). The court will

therefore also dismiss Plaintiff’s § 1983 claim for abuse of

process.

                    iii. Third Cause of Action Conclusion

     Because Plaintiffs fail to plausibly state claims for

malicious prosecution or abuse of process under § 1983,

                              –33–
Plaintiffs’ Third Cause of Action will be dismissed under Rule

12(b)(6).5

               e.   Fourth Cause of Action: § 1983 Claim for
                    Invasion of Privacy

     Plaintiffs’ Fourth Cause of Action alleges Defendants “are

liable to Plaintiffs for having invaded his privacy and

disparaged his integrity in deprivation of his rights,

privileges of immunities secured by the United States

Constitution, in violation of 42 U.S.C. Section 1983.” (Compl.

(Doc. 1) ¶ 57.)

     Individuals have a general Fourth Amendment right to

privacy. “The basic purpose of this Amendment . . . is to

safeguard the privacy and security of individuals against

arbitrary invasions by governmental officials.” Carpenter v.

United States, 585 U.S. ____, ____, 138 S. Ct. 2206, 2213

(2018). A claim for invasion of privacy implicates the “same

interest in preserving the privacy and the sanctity of the home

[as warrantless entry rights], and justify the same level of

constitutional protection” under the Fourth Amendment. Payton v.

New York, 445 U.S. 573, 588 (1980).



     5 “There is support for the position that in the absence of
a constitutional violation, a defendant prevails not because of
qualified immunity but because the plaintiff has failed to
demonstrate an essential element of a section 1983 claim. In any
event, the result is the same here.” Swick, 2012 WL 3780350, at
*9 n.15 (citing Purnell, 501 F.3d at 378 n.3).
                              –34–
     The Complaint, however, fails to include any allegations of

Individual Defendants’ actions that they allegedly violated

Plaintiffs’ privacy rights. Instead, it seems to the court that

Plaintiffs are attempting to use § 1983 to bring a state law

invasion-of-privacy claim, based on Plaintiffs’ focus on

Individual Defendants’ statements and the effect those

statements allegedly have had on Plaintiffs.

     Plaintiffs have not invoked the Fourth Amendment and do not

ground this § 1983 claim in any cognizable right, and Defendants

have not treated this cause of action as grounded in a

cognizable constitutional or statutory right. The court declines

to do so sua sponte. Because Plaintiffs fail to invoke a

cognizable constitutional or statutory right, Plaintiffs fail to

state a § 1983 violation. The court will therefore dismiss

Plaintiffs’ Fourth Cause of Action under Rule 12(b)(6).

               f.   Sixth Cause of Action: § 1983 Claim for
                    Defamation

     Plaintiffs’ allegations of defamation, slander, and libel

fail to state a cognizable claim under § 1983. Although state

law provides for a right of action for slander or defamation,

see, e.g., Desmond v. News & Observer Publ’g Co., 241 N.C. App.

10, 16–17, 772 S.E.2d 128, 134–35, appeal dismissed and disc.

rev. denied, 368 N.C. 289, 776 S.E.2d 195 (2015), an alleged act

of defamation of character or injury to reputation is not


                              –35–
actionable under § 1983, see Siegert v. Gilley, 500 U.S. 226,

233 (1991) (“Defamation, by itself, is a tort actionable under

the laws of most States, but not a constitutional

deprivation.”). A § 1983 action may not be “based alone on a

violation of state law or on a state tort.” Clark v. Link, 855

F.2d 156, 161 (4th Cir. 1988). “Thus, Plaintiff[s’] allegations

concerning the purely state law claim of defamation fail to

establish a claim for a violation of a federal right as required

under § 1983, and therefore [their] claim must be dismissed. ”

Woodruff v. Spartanburg City Police Dep’t, C/A No. 7:18-1920-

BHH-JDA, 2018 WL 4017683, at *3 (D.S.C. July 30, 2018); see also

Allen v. Glines, No. 1:19cv793, 2019 WL 6467810, at *3 (M.D.N.C.

Dec. 2, 2019) (dismissing defamation claim brought under § 1983

for failing to state a cause of action).

     The court will dismiss Plaintiffs’ Sixth Cause of Action

under Rule 12(b)(6).

               g.   Fifth Cause of Action: § 1983 Claim for
                    Severe Humiliation and Embarrassment

     Plaintiffs’ Fifth Cause of Action only alleges Defendants

“are liable to Plaintiffs for having caused him severe

humiliation and embarrassment” in violation of their rights.

(Compl. (Doc. 1) ¶ 59.) This cause of action suffers from the

same deficiency as Plaintiffs’ Fourth Cause of Action:




                              –36–
Plaintiffs simply fail to ground this claim in a cognizable

right.

     A plaintiff, however, may seek compensatory damages for

emotional distress resulting from a constitutional violation in

a § 1983 claim. See Price v. City of Charlotte, 93 F.3d 1241

(4th Cir. 1996). The Fourth Circuit in Price examined the robust

Supreme Court precedent holding that a plaintiff may seek

compensatory damages for emotional distress resulting from a

violation. Id. at 1245–48; see also Memphis Cmty. Sch. Dist. v.

Stachura, 477 U.S. 299, 307 (1986) (“[C]ompensatory damages [for

constitutional violations] may include not only out -of-pocket

loss and other monetary harms, but also such injuries as

impairment of reputation . . . , personal humiliation, and

mental anguish and suffering.” (omission in original) (internal

quotation marks omitted)); Carey v. Piphus, 435 U.S. 247, 264

(1978) (holding that emotional and mental distress caused by a

denial of procedural due process is compensable under § 1983).

The Fourth Circuit, however, repeatedly emphasized that the

“emotional distress . . . must find its genesis in the actual

violation.” Price, 93 F.3d at 1250.

     Plaintiffs’ Fifth Cause of Action thus should properly be

understood as a claim for compensatory damages resulting from a

constitutional violation. Plaintiffs, however, have failed to

plausibly allege a constitutional violation in any of their

                              –37–
§ 1983 claims. The court will therefore dismiss Plaintiffs ’

Fifth Cause of Action under Rule 12(b)(6).

          2.   Claims Against Individual Defendants in Their
               Official Capacities

     Plaintiffs bring eight § 1983 claims against Defendants

Johnson and Jones in their official capacities.

     “[A] suit against a sheriff in his official capacity

constitutes a suit against a local governmental entity, i.e., a

sheriff’s office.” Simmons v. Corizon Health, Inc., 122 F. Supp.

3d 255, 267 (M.D.N.C. 2015) (alteration in original) (quoting

Parker v. Burris, No. 1:13CV488, 2015 WL 1474909, at *6

(M.D.N.C. Mar. 31, 2015)); see also Kentucky v. Graham, 473 U.S.

159, 165 (1985) (“Official-capacity suits, in contrast,

generally represent only another way of pleading an action

against an entity of which an officer is an agent.” (internal

quotation marks omitted)).

     In order to state a claim against Defendants Johnson and

Jones in their official capacities, Plaintiffs “must allege that

the alleged constitutional violations resulted from an official

policy or custom of the Sheriff’s office.” Evans v. Guilford

Cty. Det. Ctr., No. 1:13CV499, 2014 WL 4641150, at *3 (M.D.N.C.

Sept. 16, 2014); see Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir.

2003) (“[N]ot every deprivation of a constitutional right will

lead to municipal liability. Only in cases where the


                              –38–
municipality causes the deprivation ‘through an official policy

or custom’ will liability attach.” (quoting Carter v. Morris,

164 F.3d 215, 218 (1999))).

          A policy or custom for which a municipality may
     be held liable can arise in four ways: (1) through an
     express policy, such as a written ordinance or
     regulation; (2) through the decisions of a person with
     final policymaking authority; (3) through an omission,
     such as a failure to properly train officers, that
     “manifest[s] deliberate indifference to the rights of
     citizens”; or (4) through a practice that is so
     “persistent and widespread” as to constitute a “custom
     or usage with the force of law.”

Lytle, 326 F.3d at 471 (quoting Carter, 164 F.3d at 217).

     However, “‘isolated incidents’ of unconstitutional conduct

by subordinate employees are not sufficient to establish a

custom or practice for § 1983 purposes.” Id. at 473. But, “for

the purposes of surviving a motion to dismiss, a plaintiff ‘need

not plead the multiple incidents of constitutional violations

that may be necessary at later stages to establish the existence

of an official policy or custom and causation.’” Moody v. City

of Newport News, 93 F. Supp. 3d 516, 542 (E.D. Va. 2015)

(quoting Jordan ex rel. Jordan v. Jackson, 15 F.3d 333, 339 (4th

Cir. 1994)).

     Here, Plaintiffs submit a veritable laundry list of

conclusory allegations concerning policies and custom. For

example, they allege that:

     [i]t is the policy, practice and custom of the
     Defendant Sheriff Terry Johnson to himself participate

                              –39–
     in and permit deputy sheriffs to make false and
     illegal arrests, to deprive citizens of their liberty
     without due process of law, to maliciously prosecute
     citizens, to routinely engage in harassing conduct
     against citizens, and to slander and defame citizens
     and their reputations. It is also the policy, practice
     and custom of Defendant Sheriff Terry Johnson to
     employ as deputy sheriffs, law enforcement officers
     and corrections officer’s [sic] persons who have not
     been properly trained.

(Compl. (Doc. 1) ¶ 12; see also id. ¶ 13.)
     Plaintiffs fail to submit sufficient facts to plausibly

“allege that the alleged constitutional violations resulted from

an official policy or custom of the Sheriff’s office” resulting

from any of the four ways considered in Lytle. Evans, 2014 WL

4641150, at *3.

     First, Plaintiffs do not allege the existence of an express

policy. Second, the court construes Plaintiffs’ allegation that

Defendant Johnson ratified a pattern of unlawful behavior as an

allegation of a custom, policy, or practice created by the

decision of one with final policymaking authority. Plaintiffs

fail to submit any supporting facts, however, concerning how

Defendant Johnson ratified a pattern of unlawful behavior and

whether and how he has final policymaking authority. Instead,

Plaintiffs submit nothing but legal conclusions, which is

insufficient to state a plausible claim for relief. Iqbal, 556

U.S. at 678.

     Third, Plaintiffs allege that Defendant Johnson has created

a custom, policy, and practice through an omission by “fail[ing]
                              –40–
to properly train officers.” Specifically, Plaintiffs allege

Defendant Johnson “has failed to adequately train, supervise and

control himself, deputy sheriffs, law enforcement officers and

corrections officers.” (Compl. (Doc. 1) ¶ 12.) The court has

already found that Plaintiffs fail to submit sufficient facts to

plausibly allege a failure to train cause of action. See Part

III.B.1.c.ii. Plaintiffs fail to submit any supporting facts;

they do not allege how Defendant Johnson has failed to

adequately train his subordinates. Plaintiffs’ allegation is

merely a “[t]hreadbare recital[] of the elements of a cause of

action, supported by mere conclusory statements, [which] do[es]

not suffice.” Iqbal, 556 U.S. at 678. Plaintiffs therefore fail

to plausibly allege a custom, policy, or practice based on

Defendant Johnson’s alleged failure to train.

     Fourth, Plaintiffs allege “a practice that is so

‘persistent and widespread’ as to constitute a ‘custom or usage

with the force of law.’” Lytle, 326 F.3d at 471 (quoting Carter,

164 F.3d at 217). They allege that it is the policy, practice,

and custom of Defendant Johnson to permit false and illegal

arrests, “to deprive citizens of their liberty without due

process of law, to maliciously prosecute citizens, to routinely

engage in harassing conduct against citizens, and to slander and

defame citizens and their reputations.” (Compl. (Doc. 1) ¶ 12.)

While “[t]here is no requirement that [Plaintiffs]. . . plead[]

                              –41–
multiple instances of constitutional violations” at the pleading

stage, Jordan ex rel. Jordan, 15 F.3d at 339, Plaintiffs failed

to plausibly allege even one instance of unconstitutional

conduct. Further, even if Plaintiffs had plausibly alleged one

instance of unconstitutional conduct, Plaintiffs’ allegations of

Defendants’ patterns and practices consist solely of legal

conclusions and lack sufficient factual content as to “nudge[]

the[] claims across the line from conceivable to plausible.”

Twombly, 500 U.S. at 555, 570.

     Plaintiffs’ § 1983 claims (Causes of Action One through

Eight) against Individual Defendants in their official

capacities are therefore dismissed for failure to state a claim

under Rule 12(b)(6).

     C.   Plaintiffs’ State Law Claims

     Plaintiffs bring the following state law claims:

intentional infliction of emotional distress, (Compl. (Doc. 1)

¶¶ 71–78), malicious prosecution and abuse of process, ( id.

¶¶ 79–92), slander and defamation, (id. ¶¶ 93–100), and

negligent infliction of emotional distress, (id. ¶¶ 101–09).

          1.   Sovereign and Public Official Immunity

     “A motion to dismiss based on sovereign immunity is a

jurisdictional issue.” M Series Rebuild, LLC v. Town of Mount

Pleasant, Inc., 222 N.C. App. 59, 62, 730 S.E.2d 254, 257

(2012). The North Carolina Court of Appeals has concluded that

                                 –42–
“the general rule is that sovereign immunity presents a question

of personal jurisdiction, not subject matter jurisdiction. ”

Green v. Kearney, 203 N.C. App. 260, 265, 690 S.E.2d 755, 760

(2010); see also Meherrin Indian Tribe v. Lewis, 197 N.C. App.

380, 384, 677 S.E.2d 203, 207 (2009) (“[A]n appeal of a motion

to dismiss based on sovereign immunity presents a question of

personal jurisdiction rather than subject matter jurisdiction.”

(quoting Data Gen. Corp. v. Cty. of Durham, 143 N.C. App. 97,

100, 545 S.E.2d 243, 245–46 (2001) (internal quotation marks

omitted)); see also White v. City of Greensboro, 408 F. Supp. 3d

677, 690 n.9 (M.D.N.C. 2019) (“[A]ny motion to dismiss based on

sovereign immunity will be considered under Rule 12(b )(2).”).

     Public official immunity is likewise considered a matter of

personal jurisdiction. See McCullers v. Lewis, ____ N.C. App.

____, ____, 828 S.E.2d 524, 531, 535 (2019); Leonard v. Bell,

254 N.C. App. 694, 698, 803 S.E.2d 445, 448 (2017).

     The court will therefore consider Defendants’ motion to

dismiss under Rule 12(b)(2).

               a.   Sovereign Immunity for State Official
                    Capacity Claims

     Defendants argue that Plaintiffs’ claims may only proceed

against Individual Defendants in their official capacities “to

the extent plaintiff[s] allege[] a waiver of sovereign immunity




                               –43–
and then only to the extent the governmental entity has

purchased liability insurance.” (Defs.’ Br. (Doc. 7) at 7–8.)

     “The doctrine of sovereign immunity bars actions against

public officials sued in their official capacities. Sheriffs and

deputy sheriffs are considered public officials for purposes of

sovereign immunity.” Phillips v. Gray, 163 N.C. App. 52, 56–57,

592 S.E.2d 229, 232 (2004) (citation omitted). Sovereign

immunity is “absolute unless the City has consented to [suit] or

otherwise waived its right to immunity.”6 Fullwood v. Barnes, 250

N.C. App. 31, 37, 792 S.E.2d 545, 550 (2016) (quoting

Schlossberg v. Goins, 141 N.C. App. 436, 440, 540 S.E.2d 49, 52

(2000)).

     A sheriff may waive governmental immunity in at least two

ways. First, a sheriff “waives governmental immunity when a

county purchases liability insurance which provides coverage to

the sheriff.” White v. Cochran, 229 N.C. App. 183, 190, 748

S.E.2d 334, 340 (2013). This waiver “generally extends ‘only to




     6 One recent North Carolina Court of Appeals case, however,
notes that “even as public officials acting within the scope of
their official authority, sovereign immunity will not shield
[Individual] Defendants from suit for actions they took which
were malicious or corrupt.” McCullers, ____ N.C. App. at ____,
828 S.E.2d at 531. This would seem to prohibit sovereign
immunity from barring a malicious prosecution claim. However,
this observation was made within a broader analysis of public
official immunity and thus most likely should be considered
dicta. The court finds that sovereign immunity bars Plaintiffs’
malicious prosecution and abuse of process claims.
                              –44–
the extent of the insurance obtained.’” Id. (quoting Evans v.

Housing Auth. of Raleigh, 359 N.C. 50, 57, 602 S.E.2d 668, 673

(2004)).

     Second, a sheriff waives governmental immunity by

purchasing a bond as is required by N.C. Gen. Stat. § 162–8.

N.C. Gen. Stat. 58-76-5. “However, the purchase of a bond

precludes a sheriff from relying upon the protective embrace of

governmental immunity . . . only where the surety is joined as a

party to the action, and only to the extent of the amount of the

bond.” Cochran, 229 N.C. App. at 190, 748 S.E.2d at 339

(internal citations and quotation marks omitted).

     Here, Defendants argue that Plaintiffs failed to allege a

waiver of governmental immunity; therefore, Plaintiffs’ state

law claims against Defendants in their official capacities must

be dismissed. (Defs.’ Br. (Doc. 7) at 8.) Plaintiffs, in their

Response, argue that their failure to plead Defendant Johnson ’s

bond surety is not fatal and “with the courts [sic] permission

should be allowed to amend the complaint to name the surety in

this case.” (Pls.’ Resp. (Doc. 10) at 12.)

     The court will proceed in its analysis based upon the

pleadings set forth in the Complaint. Plaintiff’s one-sentence

request for permission to amend the Complaint is not in the form




                              –45–
necessary to move to amend.7 See L.R. 15.1 (“[T]he moving party

shall attach the proposed amended pleading to the motion.”).

      The court will proceed in its analysis as though Defendant

Johnson has not waived sovereign immunity; the court will,

however, allow Plaintiffs to amend their Complaint. Infra Part

IV.

      Sovereign immunity thus bars all of Plaintiffs’ state law

claims against Defendants Johnson and Jones in their official

capacities.

                b.   Public Official Immunity

      Defendants also argue that Plaintiffs’ state law claims

against all Individual Defendants in their individual capacities

are barred by “Public Officers’ immunity.”8 (Defs.’ Br. (Doc. 7)

at 8.)

      “The doctrine of public official immunity is a derivative

form of governmental immunity.” Chastain v. Arndt, 253 N.C. App.



      7Nevertheless, because the court will dismiss this claim
under Rule 12(b)(2), the dismissal is without prejudice and
Plaintiffs are free to seek leave to amend their Complaint.
      8North Carolina courts refer to this form of immunity as
“public officer immunity” and “public official immunity,”
interchangeably, though the trend seems to indicate that “public
official immunity” is more common now. Compare Baker v. Smith,
224 N.C. App. 423, 430 n.5, 737 S.E.2d 144, 149 n.5 (2012), with
McCullers, ___ N.C. App. at ___, 828 S.E.2d at 531 and Leonard
v. Bell, 254 N.C. App. 694, 698, 803 S.E.2d 445, 448 (2017). The
court will thus refer to this form of immunity as public
official immunity.
                               –46–
8, 16, 800 S.E.2d 68, 74 (2017) (quoting Hart v. Brienza, 246

N.C. App. 426, 431, 784 S.E.2d 211, 215 (2016)). “It is settled

in this jurisdiction that a public official, engaged in the

performance of governmental duties involving the exercise of

judgment and discretion, may not be held personally liable for

mere negligence in respect thereto.” Isenhour v. Hutto, 350 N.C.

601, 609-10, 517 S.E.2d 121, 127 (1999) (quoting Meyer v. Walls,

347 N.C. 97, 112, 489 S.E.2d 880, 888 (1997)). Sheriffs are such

public officials. Russ v. Causey, 732 F. Supp. 2d 589, 612

(E.D.N.C. 2010) aff’d, 468 F. App’x 267 (4th Cir. 2012. “A

deputy sheriff carrying out his duties is [also] such a public

official.” Hensley ex rel. North Carolina v. Price, 876 F.3d

573, 587 (4th Cir. 2017) (citing Messick v. Catawba Cty., 110

N.C. App. 707, 431 S.E.2d 489, 496 (1993), abrogated on other

grounds by Boyd v. Robeson Cty., 169 N.C. App. 460, 621 S.E.2d 1

(2005)).

     Public official immunity also is not available for

intentional torts or for corrupt or malicious conduct. See Brown

v. Winders, No. 5:11–CV–176–FL, 2011 WL 4828840, at *6 (E.D.N.C.

Oct. 11, 2011) (intentional torts); Russ, 732 F. Supp. 2d at 612

(corrupt or malicious conduct). Therefore, “a public official is

immune from suit unless the challenged action was (1) outside

the scope of official authority, (2) done with malice, or (3)

corrupt.” Wilcox v. City of Asheville, 222 N.C. App. 285, 288,

                              –47–
730 S.E.2d 226, 230 (2012), disc. rev. denied, 366 N.C. 574, 738

S.E.2d 401–02 (2013).

     A defendant acts with malice when he wantonly does
     that which a man of reasonable intelligence would know
     to be contrary to his duty and which he intends to be
     prejudicial or injurious to another. Thus,
     elementally, a malicious act is an act (1) done
     wantonly, (2) contrary to the actor’s duty, and (3)
     intended to be injurious to another.

Id. at 289, 730 S.E.2d at 230 (internal citation omitted).

     “Actions that are malicious, corrupt or outside of the

scope of official duties will pierce the cloak of official

immunity . . . .” Hart v. Brienza, 246 N.C. App. 426, 431, 784

S.E.2d 211, 215 (2016), disc. rev. denied, 369 N.C. 69, 793

S.E.2d 223 (2016) (quoting Moore v. Evans, 124 N.C. App. 35, 42,

476 S.E.2d 415, 421 (1996)). If the “cloak of official immunity

has been pierced,” a public official is “‘then liable for simple

negligence’ and ‘subject to the standard liabilities of a

tortfeasor.’” Wilcox, 222 N.C. App. at 301, 730 S.E.2d at 232

(quoting Epps. v. Duke Univ., Inc., 122 N.C. App. 198, 205–06,

468 S.E.2d 846, 852 (1996)).

     “[W]anton and reckless behavior may be equated with an

intentional act in the context of intentional tort claims.”

Hart, 246 N.C. App. at 431, 784 S.E.2d at 216. North Carolina

courts have held that a claim for intentional infliction of

emotional distress is outside the reach of the doctrine. See

McCullers, ____ N.C. App. at ____, 828 S.E.2d at 531 (“Since

                               –48–
public official immunity may only insulate public officials from

allegations of mere negligence, only those of Plaintiffs ’ causes

of action sounding in negligence come within the doctrine’s

reach. Accordingly, we affirm the trial court’s denial of

Defendants’ motion to dismiss Plaintiffs’ first cause of action

for intentional infliction of emotional distress, which is an

intentional tort claim.”); Hawkins v. State, 117 N.C. App. 615,

630, 453 S.E.2d 233, 242, disc. rev. improvidently allowed, 342

N.C. 188, 463 S.E.2d 79 (1995).

     Accordingly, Individual Defendants are not entitled to

public official immunity with respect to Plaintiffs ’ state

claims for intentional infliction of emotional distress and

malicious prosecution and abuse of process brought against

Individual Defendants in their individual capacities. See White,

408 F. Supp. 3d at 704 n.20 (“Because a malicious prosecution

claim requires a showing of malice . . . [the defendant] is not

entitled to public official immunity.”); Blackburn v. Town of

Kernersville, No. 1:14CV560, 2016 WL 756535, at *11 (M.D.N.C.

Feb. 25, 2016) (“Blackburn’s state law claim of intentional

infliction of emotional distress is an intentional tort. Thus,

as to this claim, Defendants are not entitled to su mmary

judgment based on public official immunity.”). Individual

Defendants will receive public official immunity for Plaintiffs ’

twelfth claim for negligent infliction of emotional distress

                               –49–
because Plaintiffs fail to allege facts tending to “pierce the

cloak of official immunity.” See infra Part III.C.7.

          2.   Ninth Cause of Action: Intentional Infliction of
               Emotional Distress

     Because sovereign immunity bars this claim against

Defendants Johnson and Jones in their official capacities, and

Plaintiffs only sue Doe Deputies in their individual capacities,

the court will consider this claim as against Individual

Defendants solely in their individual capacities.

     To state a claim for intentional infliction of emotional

distress in North Carolina, a plaintiff must demonstrate: “(1)

extreme and outrageous conduct [by the defendant], (2) which is

intended to cause and does cause (3) severe emotional distress

to another.” Turner v. Thomas, 369 N.C. 419, 427, 794 S.E.2d

439, 446 (2016) (quoting Dickens v. Puryear, 302 N.C. 437, 452,

276 S.E.2d 325, 335 (1981)). “The tort also may be established

when a ‘defendant’s actions indicate a reckless indifference to

the likelihood that they will cause severe emotional distress.’”

Id. (quoting Dickens, at 452, 276 S.E.2d at 335). “Conduct

constituting this cause of action may be found in ‘an abuse by

the actor of a position . . . which gives him . . . power to

affect’ the interests of another.” Id. (quoting Restatement

(Second) of Torts § 46 cmt. e).




                              –50–
     The Supreme Court of North Carolina defines “extreme and

outrageous conduct” as “that which exceeds all bounds of decency

tolerated by society and is regarded as atrocious, and utterly

intolerable in a civilized community.” Id. (internal citations

quotation marks omitted) (collecting cases). That court has

noted that it has “set a ‘high threshold’ to satisfy this

element.” Id. The behavior must be more than “mere insults,

indignities, threats, . . . and . . . plaintiffs must

necessarily be expected and required to be hardened to a certain

amount of rough language, and to occasional acts that are

definitely inconsiderate or unkind.” Hogan v. Forsyth Country

Club Co., 79 N.C. App. 483, 493, 340 S.E.2d 116, 123 (1986).

Further, “[f]oreseeability of injury, while not an element of

the tort, is a factor to consider in assessing the

outrageousness of a defendant’s conduct.” Turner, 369 N.C. at

428-29, 794 S.E.2d at 446.

     “Examples of such conduct include firing a weapon into an

occupied vehicle, shoving an elderly man, and nonconsensual

sexual touching of female workers by male supervisors.” Kling v.

Harris Teeter Inc., 338 F. Supp. 2d 667, 674 (W.D.N.C. 2002),

aff’d, 86 F. App’x 662 (4th Cir. 2004). Further examples include

a person “being arrested during his father’s funeral while [the

plaintiff] was putting the casket into the hearse by

plainclothes officers who failed to identify themselves as such,

                              –51–
followed by brutish and bullying behavior by those officers and

their superiors to grieving family and friends,” Russ, 732

F. Supp. 2d at 606, and blackmailing a plaintiff to cover up

corrupt practices, Bradley v. Ramsey, 329 F. Supp. 2d 617, 627

(W.D.N.C. 2004).

     Examples of conduct that does not rise to the level of

“extreme and outrageous conduct” include arresting a person at

4:00 a.m. in front of a family member, Kling, 338 F. Supp. 2d at

674, causing a district attorney to file a nuisance abatement

action against a plaintiff’s nightclub, even if the facts may

have supported a malicious prosecution claim, Moore v. City of

Creedmore, 120 N.C. App. 27, 48, 460 S.E.2d 899, 911 (1995),

aff’d in part and rev’d in part on other grounds, 345 N.C. 356,

481 S.E.2d 14 (1997), falsely reporting child abuse to the

Department of Social Services, Dobson v. Harris, 134 N.C. App.

573, 578, 521 S.E.2d 710, 715 (1999), rev’d on other grounds,

352 N.C. 77, 530 S.E.2d 829 (2000), and making false statements

or lodging false complaints to law enforcement, see Chidnese v.

Chidnese, 210 N.C. App. 299, 317, 708 S.E.2d 725, 738-39 (2011)

(collecting cases).

     Plaintiffs allege facts tending to show Defendants ’ actions

rose to the level of “extreme and outrageous conduct.”

Plaintiffs allege that Individual Defendants’ “intentionally

relied on information that was obviously false and unreliable

                              –52–
and gave statements on May 16 2016, May 17th 2017 [sic], May

18th 2016, and on later occasions,” and further, that

“Defendants at the time, knew said statements were false and

that said statements were calculated to cause and did in fact

cause irreparable harm to the Plaintiffs.” (Compl. (Doc. 1) ¶

73.) Plaintiffs further allege Individual Defendants’ actions

“were without any basis in fact and likely to cause [them] to be

ostracized and ridiculed by [their] community because of [their]

alleged involvement in such a crime.” (Id. ¶ 74.)

     For example, Plaintiffs allege Defendant Johnson stated,

referring to Plaintiffs’ charges, that “[t]his has the smell of

a human trafficking organization,” and that “[w]e’re looking

into all aspects of human trafficking. Workforce, athletes, sex

trafficking, whatever.” (Id. ¶ 22.) Plaintiffs also allege

Defendant Johnson “publicly stated authorities are searching for

three girls who Sheriff Terry Johnson says were last seen with

the [Plaintiff Hines] at the center of a human trafficking

investigation.” (Id. ¶ 27 (alteration in original).)

     “Publication of false information which creates a high

likelihood of causing plaintiff’s ‘severe emotional distress,

mental anguish, humiliation[,] and ridicule’ may constitute

extreme and outrageous conduct when its source would be

considered ‘highly credible’ in the eyes of the citizenry.”

Bryant v. Vill. of Bald Head Island, No. 7:14–CV–223–H, 2015 WL

                              –53–
4769598, at *3 (E.D.N.C. Aug. 12, 2015); see also Chapman ex

rel. Chapman v. Byrd, 124 N.C. App. 13, 20, 475 S.E.2d 734, 739

(1996). In Bryant, the Village terminated the plaintiff and

provided him with a termination letter which falsely alleged the

plaintiff had violated sexual harassment policies, among other

violations. Bryant, 2015 WL 476598, at *1. The defendants sent

the termination letter to several newspapers and television

stations, which published it the same day. Id. The district

court found that the “Village’s publication of false information

without first giving plaintiff a meaningful opportunity to

refute the charges created a high likelihood of causing

plaintiff’s severe emotional distress, mental anguish,

humiliation, and ridicule.” Id. at *4. The district court held

that the plaintiff had plausibly alleged extreme and outrageous

conduct for his IIED claim and denied the defendants’ motion to

dismiss. Id. The same is true here.

     Here, Defendants, as county sheriffs and deputy sheriffs,

would be considered “highly credible” in the eyes of the

citizenry on matters relating to crime. Further, allegations

that Plaintiffs were involved in human trafficking, and may be

involved in the disappearance of three young girls, is as

extreme and outrageous as falsely publishing that a person

violated sexual harassment policies. See also Hatfill v. N.Y.

Times, 416 F.3d 320, 336–37 (4th Cir. 2005) (applying Virginia

                              –54–
law to find that falsely publishing that the plaintiff was

responsible for anthrax mailings causing five deaths was

sufficient to successfully plead an IIED claim).

     The court further finds that Plaintiffs have pled causation

and their extreme emotional distress with requisite specificity.

Plaintiffs allege they have sought medical help to assist them

in coping with the emotional distress, including PTSD, severe

depression, and panic disorders, caused by Defendants ’

statements and actions. (Compl. (Doc. 1) ¶¶ 37–38, 76–77.)

     Plaintiffs therefore plausibly state a claim for

Intentional Infliction of Emotional Distress and the court will

deny Defendants’ motion to dismiss Plaintiffs’ Ninth Cause of

Action as against Individual Defendants in their individual

capacities. This denial of the motion to dismiss will be without

prejudice to Defendants raising this issue either at trial or

summary judgment.9




     9 The Complaint in this case is conclusory in many respects
but is very specific as to the statements of Defendant Johnson.
As a result, this court is not willing to make a finding as to
this conduct that might establish the law of the case. As law
enforcement officers, as opposed to private citizens, and given
the sparse factual allegations, there may be a number of
contextual facts that could change this analysis.
                               –55–
          3.   Tenth Cause of Action: Malicious Prosecution &
               Abuse of Process

     Plaintiffs allege both malicious prosecution and abuse of

process under state law in their Tenth Cause of Actio n. (Compl.

(Doc. 1) ¶¶ 79–92.)

     “Protection against wrongful litigation is afforded by a

cause of action for either abuse of process or malicious

prosecution. The legal theories underlying the two actions

parallel one another to a substantial degree, and often the

facts of a case would support a claim under either theory. ”

Stanback v. Stanback, 297 N.C. 181, 200, 254 S.E.2d 611, 624

(1979), overruled on other grounds by Dickens v. Puryear, 302

N.C. 437, 276 S.E.2d 325 (1981). “The distinction between an

action for malicious prosecution and one for abuse of process is

that malicious prosecution is based upon malice in causing the

process to issue, while abuse of process lies for its improper

use after it has been issued.” Barnette v. Woody, 242 N.C. 424,

431, 88 S.E.2d 223, 227 (1955).

     Because acting with malice is an element of both malicious

prosecution and abuse of process, see Turner, 369 N.C. at 425,

794 S.E.2d at 444 (malicious prosecution); Barnette, 242 N.C. at

431, 88 S.E.2d at 227 (abuse of process), public official

immunity does not bar these claims as against Defendants Johnson

and Jones in their individual capacities. Sovereign immunity


                              –56–
bars this claim against Defendants Johnson and Jones in th eir

official capacities. The court will therefore consider this

claim as against Individual Defendants solely in their

individual capacities. The court will address each in turn.

               a.   Malicious Prosecution

     In North Carolina, “[t]o establish malicious prosecution, a

plaintiff must show that the defendant (1) initiated or

participated in the earlier proceeding, (2) did so maliciously,

(3) without probable cause, and (4) the earlier proceeding ended

in favor of the plaintiff.” Turner, 369 N.C. at 425, 794 S.E.2d

at 444.

     Plaintiffs do not allege facts sufficient to raise their

state-law malicious prosecution claim to the level of

plausibility. The court already found that Plaintiffs ’

allegations that Individual Defendants lacked probable cause

fail to rise above “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements.” See

supra Part III.B.1.d. Taking all of Plaintiffs’ allegations as

true, the court simply cannot find that Plaintiffs state a

plausible claim for relief.

               b.   Abuse of Process

     “Abuse of process consists in the malicious misuse or

perversion a civil or criminal writ to accomplish some purpose

not warranted or commanded by the writ.” Barnette, 242 N.C. at

                               –57–
431, 88 S.E.2d at 227; Moch v. A.M. Pappas & Assocs., LLC, 251

N.C. App. 198, 210, 794 S.E.2d 898, 905 (2016). “The distinction

between an action for malicious prosecution and one for abuse of

process is that malicious prosecution is based upon malice in

causing the process to issue, while abuse of process lies for

its improper use after it has been issued.” Barnette, 242 N.C.

at 431, 88 S.E.2d at 227. “[T]he only essential elements of

abuse of process are: [f]irst, the existence of an ulterior

purpose and, second, an act in the use of the process not proper

in the regular prosecution of the proceeding.” Id. at 431, 88

S.E.2d at 227–28.

     Plaintiffs allege “Defendants abused process when [they]

used the frivolous charges filed, to demean and ridicule

Plaintiffs through his statements and press conferences which

were only designed to harass Plaintiffs and their families,” and

that “Defendants knew that the maliciously obtained documents

had no truth to it and had not been thoroughly investigated, but

continued to use the ill-gotten information to threaten harass

and intimidate Plaintiffs.” (Compl. (Doc. 1) ¶¶ 88–89.) The

court finds these are conclusory statements that do not advance

Plaintiffs’ claim “across the line from conceivable to

plausible.” Twombly, 550 U.S. at 570.




                              –58–
                c.   Tenth Cause of Action Conclusion

      Because Plaintiffs do not allege sufficient facts to

establish either a state-law malicious prosecution or abuse of

process claim, the court will dismiss Plaintiffs’ Tenth Cause of

Action under Rule 12(b)(6).

           4.   Eleventh Cause of Action: State Law Defamation
                Claim

      Plaintiffs’ claim for slander is barred by the applicable

statute of limitations. N.C. Gen. Stat. § 1-54(3) provides that

actions for “libel and slander” have a statute of limitations of

one year. “Ordinarily, a defense based on the statute of

limitations must be raised by the defendant through an

affirmative defense, and the burden of establishing the

affirmative defense rests on the defendant.” Goodman v. Praxair,

Inc., 494 F.3d 458, 464 (4th Cir. 2007) (citing Fed. R. Civ. P.

8(c)). A motion to dismiss under Rule 12(b)(6):

      generally cannot reach the merits of an affirmative
      defense, such as the defense that the plaintiff’s
      claim is time-barred. But in the relatively rare
      circumstances where facts sufficient to rule on an
      affirmative defense are alleged in the complaint, the
      defense may be reached by a motion to dismiss filed
      under Rule 12(b)(6). This principle only applies,
      however, if all facts necessary to the affirmative
      defense “clearly appear[] on the face of the
      complaint.”

Id.

      Here, “all facts necessary to the affirmative defense

clearly appear[] on the face of the complaint.” Id. (internal

                               –59–
quotation marks omitted). Plaintiffs allege that Defendant

Johnson’s statements were made between May 16, 2016, May 17,

2016, and May 18, 2016. (Compl. (Doc. 1) ¶ 96.) Plaintiffs filed

the Complaint on May 16, 2019, (see Compl. (Doc. 1)), exactly

three years after the alleged statements were made. Because the

causes of action clearly accrued more than one year prior to the

filing of the action, Plaintiffs’ Eleventh Cause of Action for

slander is time-barred, and dismissal under Rule 12(b)(6) is

appropriate.

          5.   Twelfth Cause of Action: Negligent Infliction of
               Emotional Distress

     Public official immunity bars this claim against Individual

Defendants in their individual capacities. See McCullers, ____

N.C. App. at ____, 828 S.E.2d at 532 (“[P]ublic officials may

not be held individually liable for mere negligence in actions

taken without malice or corruption and within the scope of their

duties.”). Plaintiffs have put forth no evidence tending to show

that Defendants’ actions were “malicious, corrupt or outside of

the scope of official duties [which would] pierce the cloak of

official immunity[.]” Hart, 246 N.C. App. at 431, 784 S.E.2d at

215. Public official immunity thus bars this cause of action.

Sovereign immunity also bars this claim against Individual

Defendants in their official capacities. The court will

therefore dismiss this claim under Rule 12(b)(2).


                              –60–
IV.   CONCLUSION

      For the reasons set forth above, the court finds that

Defendants’ motion will be denied with respect to Plaintiffs’

Ninth Cause of Action and will be granted for the remaining

causes of action.10

      The court finds Plaintiffs’ Causes of Action One through

Eight, Ten, and Eleven fail to allege a plausible claim.

      The court further finds Plaintiffs’ Causes of Action Nine,

Ten, and Twelve against Individual Defendants Johnson and Jones

in their official capacity are barred by sovereign immunity, and

that Plaintiffs’ Twelfth Cause of Action against Individual

Defendants in their individual capacities is barred by public

official immunity.

      IT IS THEREFORE ORDERED that Defendants’ motion to dismiss,

(Doc. 6), is GRANTED IN PART and DENIED IN PART. Defendants’

motion to dismiss is DENIED as to Plaintiffs’ Ninth Cause of

Action against Individual Defendants in their individual

capacities. Defendants’ motion to dismiss is GRANTED as to

claims Nine, Ten, and Twelve against Individual Defendants in


      10
       The court also feels the need to note that the briefing
done by both sides on this motion to dismiss was suboptimal. The
court finds that the words of Judge Dixon ring true here: “I
cannot help but observe that the court’s work in adjudicating
this motion to dismiss was needlessly prolonged . . . . The
briefs contain scant legal analysis, with little authority
presented to support each side’s arguments.” Efird v. Riley, 342
F. Supp. 2d 413, 430 (M.D.N.C. 2004).
                               –61–
their official capacities, and those claims are DISMISSED

WITHOUT PREJUDICE under Rule 12(b)(2). Defendants’ motion to

dismiss is GRANTED as to claims One through Eight against

Defendants in all capacities, and claims Ten and Twelve as

against Individual Defendants in their individual capacities,

and those claims are DISMISSED WITH PREJUDICE under Rule

12(b)(6).

     This the 30th day of March, 2020.




                             ___________________________________
                                 United States District Judge




                              –62–
